Citation Nr: 1760588	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-15 627A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disability, to include as secondary to the Veteran's service-connected bilateral knee disabilities.

2. Entitlement to service connection for a right hip disability, to include as secondary to the Veteran's service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Creegan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from September 1980 to September 1984 and from June 1986 to June 1990.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A videoconference hearing in this matter was held before the undersigned Veterans law judge in September 2017. The transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a bilateral hip condition, as secondary to his service-connected chondromalacia of the right and left knees. 

The Veteran has stated that he served in the National Guard from 2000-2007.  The file contains records of private orthopedic care from 2001 to 2006, January 2000 and April 2004 National Guard physical examination reports, 2006 evaluations for restricted duty, and the results of medical and physical evaluation boards that found the Veteran was no longer met medical retention standards because of bilateral knee disorders.  The records are silent for any symptoms of the bilateral hips.   

In April 2007, the RO granted service connection for bilateral chondromalacia patella.  In November 2010, the RO received the Veteran's claim for service connection for bilateral hip disorders secondary to the knees.  The RO denied service connection in February 2012. 

In an April 2012 notice of disagreement, the Veteran submitted a January 2012 form from a private physician who noted a review of unspecified post-service treatment records, listed "aggravated/exacerbated hip arthritis," and checked a box indicating that it was most likely caused by knee arthritis.  There was no further explanation or rationale.  

Treatment records from Bay Pines VA Medical Center reflect a diagnosis via x-ray of avascular necrosis of the right and left hips in December 2010.  However, the Veteran's February 2014 VA examination notes a diagnosis of bilateral hip degenerative joint disease, along with a diagnosis of avascular necrosis.  In a March 2014 addendum, the examining orthopedic specialist noted, "The bilateral knee conditions did NOT cause bilateral hip AVN.  AVN is a metabolic disease that can  has etiologies including but not limited to smoking, medications, deep sea diving, diabetes, previous trauma resulting in disruption of femoral head blood supply (i.e. femoral neck fractures).  The presence of knee arthritis does not cause hip AVN." 

In October 2014, the Veteran submitted a report from a private orthopedic physician dated the same month.  The physician noted the Veteran's report of an abnormal gait caused by his knee injuries that resulted in bilateral hip pain.  The physician noted, "I feel this is a very reasonable explanation and very likely to be the cause."  There was no further explanation for the physician's agreement with the Veteran's theory. 

At his hearing in September 2017 the Veteran stated that his hip disorders first manifested in 2007-08 and that he was submitting two medical treatises to support his contention that his hip condition is related to his knee disabilities.  Those treatises are not in the file. Efforts should be made to obtain them so that a medical opinion may be provided as to their bearing on the Veteran's case.  He also testified that his hip disorders including vascular necrosis were caused by rigorous activity while performing his military duties.

While it is clear the Veteran suffers from a bilateral hip disability, the precise nature of the Veteran's hip condition is unclear from the record.  There is some evidence suggesting that the Veteran has undergone one or two hip replacement procedures.  Treatment records from Bay Pines VA Medical Center reflect a diagnosis via x-ray of avascular necrosis of the right and left hips in December 2010. However, the Veteran's February 2014 VA examination notes a diagnosis of bilateral hip degenerative joint disease, along with a diagnosis of avascular necrosis.   Private medical opinions submitted by the Veteran stated that the Veteran has aggravated/exacerbated hip arthritis that is most likely caused by or a result of knee arthritis including by an abnormal gait. Without clarification of the Veteran's condition and rationale for the medical conclusions, the Board cannot determine if service connection is warranted. Remand is necessary to determine which hip disability or disabilities the Veteran has. 

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain from the Veteran copies of the medical treatises that he intended to submit at his hearing and associate them with the Veteran's file. 

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed hip disability. The examiner should answer the following questions:

a)	Identify all current right and left hip disabilities. Specifically, has he received hip replacements and does he now or at any time since November 2010 have bilateral degenerative joint disease or avascular necrosis or both.  

	b)  For all identified disabilities, is it at least as likely as not (a fifty percent probability or greater) that the disability was caused or aggravated (permanently worsened beyond its natural progression) by the Veteran's service-connected bilateral knee disabilities or directly by the Veteran's reported rigorous physical activity in service? 

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the hip disability by the service-connected bilateral knee disabilities. 

A detailed rationale for the opinion must be provided. If they have been obtained, the medical treatises submitted by the Veteran at his September 2017 hearing should be addressed. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3. Thereafter, readjudicate the issues on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




